F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                       UNITED STATES COURT OF APPEALS SEP 24 2001

                                     TENTH CIRCUIT             PATRICK FISHER
                                                                        Clerk

 VAN STAFFORD,

           Plaintiff - Appellant,
 vs.                                                     No. 01-1044
                                                       (D.C. No. 01-N-2)
 NORMAN L. ARENDS; LARRY                                   (D. Colo.)
 PORTER; TOM BILLINGS;
 CLINTON HOEFFNER,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


       Mr. Van Stafford, who appears pro se in this action, is a frequent litigant in

the federal courts. 1 In this case, he appeals from the district court’s dismissal of

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
       1
         Although Mr. Stafford has been sanctioned on numerous occasions for
frivolous litigation, see Stafford v. United States , 208 F.3d 1177, 1178 (10th Cir.
2000) (collecting cases), no prior sanctions or filing restrictions are applicable to
this action.
his complaint against various Colorado state officials. Although we hold pro se

complaints to “less stringent standards than formal pleadings drafted by lawyers,”

Haines v. Kerner, 404 U.S. 519, 520 (1972), Mr. Stafford’s complaint is

completely unintelligible.   Accordingly, for the reasons stated in the district

court’s order (Doc. 4), we AFFIRM.

                                         Entered for the Court



                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                          -2-